Exhibit 10.16

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT, dated as of May 28, 2020 (this “Agreement”), is
by and between Intelligent Buying, Inc., a California corporation (“INTB”), and
each of the holders of Class B shares of common stock (collectively, the
“Selling Shareholders”) of Jaguaring Company d/b/a Cannavolve Holdings, a
Washington corporation ("Cannavolve"), set forth on the signature page hereof.

 

WITNESSETH:

 

WHEREAS, the Selling Shareholders are the owners of an aggregate of 7,656,441
Class B shares of common stock, no par value per share (the “Shares”), of
Cannavolve, which represent an aggregate of 18.5% of the issued and outstanding
shares of common stock of Cannavolve;

 

WHEREAS, the Selling Shareholders desire to exchange the Shares for shares of
common stock, $.001 par value per share, of INTB (“INTB Common Stock”);

 

WHEREAS, the Board of Director of INTB deems it advisable and in the best
interests of INTB and its shareholders to consummate the transactions
contemplated by this Agreement upon the terms and conditions set forth herein;
and

 

WHEREAS, it is the parties’ mutual intent that the exchange of the Shares
contemplated by this Agreement be part of plan of reorganization under Section
368 of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and in reliance upon the undertakings,
representations, warranties and indemnities contained herein, INTB and the
Selling Shareholders hereby agree as follows:

 

ARTICLE 1

EXCHANGE OF SHARES; CLOSING

 

Section 1.1 Sale of Shares. Subject to the terms and conditions herein stated,
the Selling Shareholders agree at the Closing to exchange with full title
guarantee, transfer, assign and deliver to INTB, and INTB agrees to acquire from
the Selling Shareholders, the Shares, free and clear of any and all liens.

 

Section 1.2 Consideration. In consideration for its acquisition of the Shares,
INTB agrees at the Closing to issue and deliver an aggregate of 159,627 shares
of INTB Common Stock (the “New Shares”) to the Selling Shareholders, to be
allocated among the Selling Shareholders in accordance with Schedule I attached
hereto.

 

Section 1.3 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution and
delivery hereof at the offices of INTB or such other place as the parties may
agree.

 

Section 1.4 Deliveries at Closing. At the Closing:

 

(a)        INTB shall deliver to the Selling Shareholders:

 

(i)       certificates, registered in their individual names in accordance with
the allocation set forth on Schedule I, representing the New Shares; and

 

(ii)       resolutions of INTB’ board of directors, certified by the Secretary
of INTB, authorizing this Agreement and the transactions contemplated hereby;

 

(b)        the Selling Shareholders shall deliver to INTB certificates
evidencing all of the issued and outstanding shares of common stock of
Cannavolve.

 

 

 1 

 



ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SELLING SHAREHOLDERS

 

The Selling Shareholders represent and warrant to INTB as of the date hereof as
follows:

 

Section 2.1 Ownership.

 

The Selling Shareholders are the sole record and beneficial owners of the Shares
in the amounts set forth in Schedule I attached hereto. The Selling Shareholders
have good and marketable title to the Shares and the absolute right to deliver
the Shares in accordance with the terms of this Agreement, free and clear of all
liens. The transfer of the Shares to INTB in accordance with the terms of this
Agreement transfers good and marketable title to the Shares to INTB free and
clear of all liens, restrictions, rights, options and claims of every kind.

 

Section 2.2 Authority; Enforceability. The Selling Shareholders have full legal
capacity, right, power and authority, to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly authorized, executed and delivered the Selling Shareholders and
constitutes, and each other agreement, instrument or documents executed or to be
executed by the Selling Shareholders in connection with the transactions
contemplated hereby has been duly authorized, executed and delivered by the
Selling Shareholders and constitutes a valid and legally binding obligation of
the Selling Shareholders enforceable against the Selling Shareholders in
accordance with their respective terms, except as (a) enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium or
similar laws from time to time in effect affecting creditors’ rights generally
and (b) the availability of equitable remedies may be limited by equitable
principles of general applicability.

 

Section 2.3 Third Party Consents. No consent, authorization, order or approval
of, or filing or registration with, any governmental authority or other person
is required for the execution and delivery of this Agreement.

 

Section 2.4 No Conflict. Neither the execution and the delivery of this
Agreement by the Selling Shareholders, nor the consummation of the transactions
contemplated hereby (a) violate, conflict with, or result in a breach of any
provisions of, (b) constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, (c) result in the
termination of or accelerate the performance required by, (d) result in the
creation of any lien upon the Shares under any of the terms, conditions or
provisions of the Certificate of Incorporation or Bylaws of Cannavolve or, to
any material extent, under the terms and conditions of any note, bond, mortgage,
indenture, deed of trust, lease, license, loan agreement or other instrument or
obligation to or by which the Selling Shareholders or any of their assets are
bound, or (e) to any material extent, violate any applicable law binding upon
the Selling Shareholders or any of their assets.

 

Section 2.5. Investment Representation. Each of the Selling Shareholders
acknowledges that the Shares are restricted securities, that such Shareholder is
acquiring the Shares for his or her own account with the present intention of
holding the Shares for purposes of investment and not with a view to their
distribution within the meaning of the Securities Act of 1933, as amended and
that the Shares will bear a legend to such effect. Each of the Selling
Shareholder represents that it is either (i) an accredited investor as such term
is defined under the Securities Act of 1933, as amended, or (ii) alone or with
such Selling Shareholder’s purchaser representative(s) has such knowledge and
experience in financial and business matters that such Selling Shareholder is
capable of evaluating the merits and risks of the prospective share exchange.
Each of the Selling Shareholders has relied solely on his or her independent
investigation in making the decision to purchase the Shares. Each of the
Shareholder’s determination to purchase the Shares was made independent of, and
was not affected by, any statements or opinions (or the lack thereof) regarding
the advisability of the purchase or as to the properties, business, prospects or
condition of INTB (financial or other) which may have been made or given by INTB
or its shareholders. Each of the Selling Shareholders further acknowledges that
the shares INTB stock issued to them under this Agreement have not been
registered under either the United States Securities Act of 1933 or any state
securities law, that the Selling Shareholders must hold such shares unless they
are subsequently registered under those laws or transferred in reliance on an
opinion of counsel, acceptable to INTB, that registration under those laws is
not required, and that the certificates representing such shares will bear a
legend to the foregoing effect.

 



 2 

 

Section 2.6 Restrictive Legend. Each share certificate issued to the Selling
Shareholder pursuant to this Agreement shall bear the following or similar
restrictive legend:

 

THE SHARES OF COMMON STOCK REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS; NOR HAVE THEY
BEEN PASSED UPON BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
REGULATORY AUTHORITY. THE SHARES CANNOT BE SOLD, TRANSFERRED, ASSIGNED, OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.

 

Section 2.7. Confidentiality.

 

(a)       Selling Shareholders hereby agree that they shall: (i) treat all
Confidential Information in a confidential manner; (ii) take all precautions
with the Confidential Information that it takes with their own confidential
information, which, at a minimum, shall be taking all steps reasonably necessary
to insure the maintenance of confidentiality; (iii) not use any of the
Confidential Information for their own or a third party’s benefit; (iv) keep
strictly confidential the terms of this Agreement and the related documents and
(v) not communicate or disclose, orally or in writing, any of the Confidential
Information to any person, either directly or indirectly, under any
circumstances without the prior written consent of INTB. As used in this
Agreement, the term “Confidential Information” shall mean all information, data,
studies, forecasts, compilations, reports, interpretations, records, statements,
documents, notes, intellectual property, processes, ideas, techniques, methods,
products, services, research, development, distribution, purchasing, marketing,
selling, customers, suppliers or trade secrets (whether oral, written or
electronic) related to INTB, or the purchased Shares. Additionally, all
information which Selling Shareholders have a reasonable basis to believe to be
Confidential Information, or which Selling Shareholders have a reasonable basis
to believe INTB treats as Confidential Information, shall be deemed to be
Confidential Information. Notwithstanding the foregoing, information shall not
be deemed to be Confidential Information if it is generally known and publicly
available, without the fault of Selling Shareholders. Notwithstanding the
foregoing, Selling Shareholders may use Confidential Information to the extent
necessary to create financial statements for the pre-Closing periods, distribute
such financial information to Selling Shareholders’s directors, officer,
stockholders, and professional advisors, and complete and file any tax returns
that require the use of such Confidential Information.

 

(b) Selling Shareholders hereby acknowledges that a violation of the
confidentiality provisions in this section of the Agreement would result in
irreparable harm to INTB, and that damages would be an inadequate remedy.
Selling Shareholders, therefore, agrees that in addition to all remedies at law,
INTB shall be entitled to equitable relief, including, but not limited to, the
right to obtain an injunction to secure the specific performance of the
confidentiality provisions in this section of the Agreement and/or to prevent a
breach or contemplated breach of the confidentiality provisions in this section
of the Agreement, without any requirement that INTB post a bond as a condition
of such relief.

 

Section 2.8 No Other Representations or Warranties. Except as set forth above in
this Section 2, no other representations or warranties of any kind, express or
implied, are made in this Agreement by the Selling Shareholders to INTB.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF INTB

 

INTB represents and warrants to the Selling Shareholders as of the date hereof
as follows:

 

Section 3.1 Organization. INTB is a corporation duly organized, validly existing
and in good standing under the laws of California and has all requisite
corporate power and authority to own its properties and carry on its business as
now being conducted.

 



 3 

 

 

Section 3.2 Capitalization. As of the date of this Agreement, the authorized
capital stock of INTB consists of 50,000,000 shares of common stock, $.001 par
value per share, of which 7,094,961 shares are validly issued and outstanding,
and 25,000,000 shares of preferred stock, $.001 par value per share, of which
1,000,000 shares of Series B Preferred Stock are validly issued and outstanding
(the “New Preferred”). The Series B Preferred Stock has the number of votes
equal to fifty-one percent (51%) of the cumulative total vote of all classes of
stock of INTB, common or preferred, whether such other class of stock is voting
as a single class or the other classes of stock are voting together as a single
group, and with respect to such vote, such holder shall have full voting rights
and powers equal to the voting rights and powers of the holders of INB common
stock, or any other class of preferred stock, and shall be entitled to notice of
any stockholders’ meeting in accordance with the bylaws of INTB, and shall be
entitled to vote, together with holders of INTB common stock and any class of
preferred stock entitled to vote, with respect to any question upon which
holders of INTB common stock or any class of preferred stock have the right to
vote. After five years, the Series B Preferred Stock shall automatically, and
without further action by INTB, be cancelled and void, and may not be reissued.
There are no outstanding bonds, debentures, notes or other indebtedness or other
securities of INTB having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
shareholders of INTB may vote, except for the New Preferred and a 4% Original
Issue Convertible Note issued by INTB to PUREENERGY714, LLC in consideration of
a loan in the amount of $70,757.00 (the “Convertible Note”). Except for the New
Preferred, the Convertible Note, and the proposed issuance of common shares to
the Selling Shareholders pursuant to this Agreement, there are no outstanding
securities, options, warrants, calls, rights, commitments, agreements,
arrangements or undertakings of any kind to which INTB is a party or by which it
is bound obligating INTB to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of capital stock or other equity or voting
securities of INTB. There are no agreements or arrangements pursuant to which
INTB is or could be required to register shares of INTB common stock or other
securities under the Securities Act of 1933, as amended (the "Securities Act").

 

Section 3.3 Authority; Enforceability. INTB has the requisite corporate power
and authority to execute and deliver this Agreement and to carry out its
obligations hereunder. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of INTB and no other
corporate proceedings on the part of INTB are necessary to authorize this
Agreement or to consummate the transactions so contemplated. This Agreement has
been duly executed and delivered by INTB and constitutes a valid and binding
obligation of INTB, enforceable against INTB in accordance with its terms,
except as (a) enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, moratorium or similar laws from time to time in
effect affecting creditors’ rights generally and (b) the availability of
equitable remedies may be limited by equitable principles of general
applicability.

 

Section 3.4 Third Party Consents. No consent, authorization, order or approval
of, or filing or registration with, any governmental authority or other person
is required for the execution and delivery of this Agreement or the consummation
by INTB of any of the transactions contemplated hereby.

 

Section 3.5 INTB Common Stock. All shares of INTB Common Stock to be issued
pursuant to this Agreement will be, when issued, duly authorized, validly
issued, fully paid and non-assessable.

 

Section 3.6 Litigation; Matters; Compliance with Laws:

 

(i) There is no suit, judgment, action, proceeding or investigation outstanding,
pending or, to the knowledge of INTB, threatened against or affecting INTB, or
any basis for any such suit, action, proceeding or investigation, including
(without limitation), any Federal or State regulatory authority, the Securities
and Exchange Commission, FINRA or State Securities regulators’ suit, judgment,
action, proceeding or investigation, that, individually or in the aggregate,
could reasonably be expected to have a material adverse effect with respect to
INTB, or prevent, hinder or materially delay the ability of INTB to consummate
the transactions contemplated by this Agreement; nor is there any judgment,
decree, injunction, rule or order of any governmental entity or arbitrator
outstanding against INTB having, or which, insofar as reasonably could be
foreseen by INTB, in the future, could have, any such effect.

 

(ii) INTB has never been involved in any bankruptcy proceedings, or similar
proceedings, in any Federal or state court.

 



 4 

 

 

Section 3.7 Tax Returns and Tax Payments. INTB has filed all state and Federal
Tax Returns required to be filed by it, and has paid all or has made all Tax
payments that are required. No material claim for unpaid Taxes has been made or
become a lien against the property of INTB or is being asserted against INTB, no
audit of any Tax Return of INTB is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by INTB and is currently in effect. As used herein, "taxes" shall mean
all taxes of any kind, including, without limitation, those on or measured by or
referred to as income, gross receipts, sales, use, ad valorem, franchise,
profits, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium value added, property or windfall profits taxes, customs,
duties or similar fees, assessments or charges of any kind whatsoever, together
with any interest and any penalties, additions to tax or additional amounts
imposed by any governmental authority, domestic or foreign. As used herein, "Tax
Return" shall mean any return, report or statement required to be filed with any
governmental authority with respect to Taxes.

 

Section 3.8 Accuracy of Information. No statement, agreement, warranty or
representation by INTB set forth herein or in the Exhibits hereto, and no
statement set forth in any certificate or other instrument or document required
to be delivered by or on behalf of INTB hereto, or in connection with
consummation of the transactions contemplated hereby, contains any untrue
statement of a material fact, or omits to state any material fact which is
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

 

Section 3.9 SEC Filings. INTB is a reporting issuer pursuant to Section 13 of
the Securities Exchange Act of 1934 (the “Exchange Act”). As of the Closing
contemplated by this Agreement, INTB will be current in its SEC filings for at
least the previous three (3) years.

 

Section 3.10 Symbol Status. INTB’s common shares are quoted on the OTC Markets
under the symbol “INTB.” INTB has received no stop order or similar order
limiting or stopping trading in INTB’s common stock.

 

Section 3.11 No Other Representations or Warranties. Except as set forth above
in this Section 3, no other representations or warranties, express or implied,
are made in this Agreement by INTB to the Selling Shareholders.

 

ARTICLE 4

MISCELLANEOUS

 

Section 4.1 Survival of Representations, Warranties and Agreements. The
representations, warranties, covenants and agreements in this Agreement or in
any instrument delivered pursuant to this Agreement shall survive the Closing
and shall not be limited or affected by any investigation by or on behalf of any
party hereto.

 

Section 4.2. Further Assurances. Each of INTB and the Selling Shareholders will
use its, his or her, as the case may be, best efforts to take all action and to
do all things necessary, proper or advisable on order to consummate and make
effective the transactions contemplated by this Agreement.

 

Section 4.3 Notices. All notices hereunder must be in writing and shall be
deemed to have been given upon receipt of delivery by: (a) personal delivery to
the designated individual, (b) certified or registered mail, postage prepaid,
return receipt requested, (c) a nationally recognized overnight courier service
(against a receipt therefor) or (d) facsimile transmission with confirmation of
receipt. All such notices must be addressed to the address of such pary on
record.

 

Section 4.4 Headings; Gender. When a reference is made in this Agreement to a
section, exhibit or schedule, such reference shall be to a section, exhibit or
schedule of this Agreement unless otherwise indicated. The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All personal pronouns used in
this Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural and vice
versa, whenever and as often as may be appropriate.

 



 5 

 

 

Section 4.5 Entire Agreement; No Third Party Beneficiaries. This Agreement
(including the documents, exhibits and instruments referred to herein) (a)
constitutes the entire agreement and supersedes all prior agreements, and
understandings and communications, both written and oral, among the parties with
respect to the subject matter hereof, and (b) is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

 

Section 4.6 Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
any applicable principles of conflicts of law. In the event of any action being
brought pursuant to this Agreement, the parties irrevocably consent to the
jurisdiction and venue of the action as the State of New York, County of New
York.

 

Section 4.7 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
party.

 

Section 4.8 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by reason of any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party.

 

Section 4.9 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same document.

 

Section 4.10 Amendment and Modification. This Agreement may not be amended or
modified except by an instrument in writing signed by each of the parties
hereto.

 

Section 4.11 Fees and Expenses. Except as otherwise expressly provided in this
Agreement or assumed by INTB in writing; attorneys’ fees, accounting fees and
all other fees for professional services incurred by INTB in effectuating the
transactions contemplated by this Agreement shall be paid by INTB. Except as
otherwise expressly provided in this Agreement, INTB shall bear its own expenses
incurred in connection with this Agreement and the transactions contemplated by
this Agreement whether or not such transactions shall be consummated.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
themselves or by their respective duly authorized officers as of the date first
written above.

 

 



INTELLIGENT BUYING, INC.

 

 

 

By: /s/George Furlan

Name: George Furlan

Title: CEO

 

 

SELLING SHAREHOLDERS:

 

/s/Alan Puryear

Alan Puryear



No. of Cannavolve Shares to be Exchanged: 125,000, representing 0.30% of
CannAvolve.



No. of Intelligent Buying, Inc. Shares to be Received: 2,606



 

/s/Alvin Jansuy

Alvin Jansuy

No. of Cannavolve Shares to be Exchanged: 1,080,000, representing 2.61% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 22,518

 

/s/Arleen Kelley

Arleen Kelley

 

/s/Grant Kelley

Grant Kelley

No. of Cannavolve Shares to be Exchanged: 119,396, representing 0.29% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,489

 

/s/Arleen Kelley

Arleen Kelley

No. of Cannavolve Shares to be Exchanged: 39,800, representing 0.10% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 830

 

/s/Ashley Anderson

Ashley Anderson

No. of Cannavolve Shares to be Exchanged: 50,000, representing 0.12% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,042

 

/s/Barbara Martin

Barbara Martin

No. of Cannavolve Shares to be Exchanged: 101,342, representing 0.25% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,113

 



 6 

 

 

/s/Barbra Tillman

Barbra Tillman

No. of Cannavolve Shares to be Exchanged: 15,000, representing 0.04% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 313

 

/s/Bernice Meager

Bernice Meager

No. of Cannavolve Shares to be Exchanged: 187,500, representing 0.45% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 3,909

 

/s/Bob Samoly

Bob Samoly

 

/s/Janet Samoly

Janet Samoly

No. of Cannavolve Shares to be Exchanged: 125,000 representing 0.30% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,606

 

/s/Brad Leggett

Brad Leggett

No. of Cannavolve Shares to be Exchanged: 110,000, representing 0.27% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,293

 

/s/Bret Brumfield

Bret Brumfield

 

/s/Crystal Brumfield

Crystal Brumfield

No. of Cannavolve Shares to be Exchanged: 20,016, representing 0.05% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 417

 

/s/Chuck Nayler

Chuck Nayler

No. of Cannavolve Shares to be Exchanged: 30,000, representing 0.07% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 625

 

/s/Cynthia Hodges

Cynthia Hodges

No. of Cannavolve Shares to be Exchanged: 104,760, representing 0.25% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,184

 

/s/D&K Foster LLC

D&K Foster LLC

No. of Cannavolve Shares to be Exchanged: 175,000, representing 0.42% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 3,649

 



 7 

 

/s/Daniel Nastyn

Daniel Nastyn

No. of Cannavolve Shares to be Exchanged: 125,000, representing 0.30% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,606

 

/s/David Hobbs

David Hobbs

No. of Cannavolve Shares to be Exchanged: 100,000, representing 0.24% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,085

 

/s/Donald R Mason

Donald R Mason

No. of Cannavolve Shares to be Exchanged: 125,000, representing 0.30% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,606

 

/s/Ed Harris

Ed Harris

No. of Cannavolve Shares to be Exchanged: 50,000, representing 0.12% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,042

 

/s/George Luck

George Luck

No. of Cannavolve Shares to be Exchanged: 209,524, representing 0.51% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 4,369

 

/s/Greg Guy

Greg Guy

No. of Cannavolve Shares to be Exchanged: 20,000, representing 0.05% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 417

 



 8 

 

/s/Gregg Samoly

Gregg Samoly

No. of Cannavolve Shares to be Exchanged: 125,000, representing 0.30% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,606

 

/s/Inge Nelk

Inge Nelk

No. of Cannavolve Shares to be Exchanged: 20,016, representing 0.05% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 417

 

/s/Jason Childress

Jason Childress

No. of Cannavolve Shares to be Exchanged: 50,000, representing 0.12% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,042

 

/s/Jason Henrickson

Jason Henrickson

No. of Cannavolve Shares to be Exchanged: 70,000, representing 0.17% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,459

 

/s/Jessica Luck

Jessica Luck

No. of Cannavolve Shares to be Exchanged: 125,000, representing 0.30% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,606

 

/s/Jordan Clark

Jordan Clark

No. of Cannavolve Shares to be Exchanged: 45,000, representing 0.11% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 938

 

/s/Josh Zelenick

Josh Zelenick

No. of Cannavolve Shares to be Exchanged: 104,760, representing 0.25% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,184

 

/s/Kara Johnson

Kara Johnson

No. of Cannavolve Shares to be Exchanged: 19,602, representing 0.05% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 409

 

/s/Kiyoshi Arita

Kiyoshi Arita

No. of Cannavolve Shares to be Exchanged: 90,000, representing 0.22% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,876

 

 

/s/Lawrewnce Phillips

Lawrewnce Phillips

No. of Cannavolve Shares to be Exchanged: 125,000, representing 0.30% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,606

 



 9 

 

/s/Linda Turner

Linda Turner

No. of Cannavolve Shares to be Exchanged: 60,012, representing 0.15% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,251

 

/s/Lindsey Watson

Lindsey Watson

No. of Cannavolve Shares to be Exchanged: 90,032, representing 0.22% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,87

 

/s/Lisa Samoly

Lisa Samoly

No. of Cannavolve Shares to be Exchanged: 62,500, representing 0.15% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,303

 

/s/Lucas Kelley

Lucas Kelley

No. of Cannavolve Shares to be Exchanged: 59,700, representing 0.14% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 1,245

 

/s/Lynne Farthing

Lynne Farthing

No. of Cannavolve Shares to be Exchanged: 198,992, representing 0.48% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 4,149

 

/s/Mary Lou Samuel

Mary Lou Samuel

 

/s/Donnie Samuel

Donnie Samuel

No. of Cannavolve Shares to be Exchanged: 101,336, representing 0.25% of
CannAvolve.

No. of Intelligent Buying, Inc. Shares to be Received: 2,113

 

/s/Mitchell Marrow

Mitchell Marrow

No. of Cannavolve Shares to be Exchanged: 110,000, representing 0.27% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 2,293

 



 10 

 

/s/Nathan Lofton

Nathan Lofton

No. of Cannavolve Shares to be Exchanged: 20,404, representing 0.05% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 425

 

/s/Natural Zesty Enterprise, LLC

Natural Zesty Enterprise, LLC

No. of Cannavolve Shares to be Exchanged: 1,162,477, representing 2.81% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 24,237

 

/s/Rhonda Smith

Rhonda Smith

 

/s/Wade Smith

Wade Smith

No. of Cannavolve Shares to be Exchanged: 102,012, representing 0.25% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 2,127

 

/s/Scott Brown

Scott Brown

No. of Cannavolve Shares to be Exchanged: 990,000, representing 2.40% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 20,641

 

/s/Scott Samoly

Scott Samoly

No. of Cannavolve Shares to be Exchanged: 62,500, representing 0.15% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 1,303

 

/s/Seamus Wilson

Seamus Wilson

No. of Cannavolve Shares to be Exchanged: 5,000, representing 0.01% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 104

 

/s/Sean Boe

Sean Boe

No. of Cannavolve Shares to be Exchanged: 50,000, representing 0.12% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 1,042

 

/s/Shane Wilson

Shane Wilson

No. of Cannavolve Shares to be Exchanged: 135,000, representing 0.33% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 2,815

 



 11 

 

/s/Shannon Simpson

Shannon Simpson

No. of Cannavolve Shares to be Exchanged: 25,000, representing 0.06% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 521

 

/s/Telvis Fitzgerald

Telvis Fitzgerald

No. of Cannavolve Shares to be Exchanged: 200,000, representing 0.48% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 4,170

 

/s/Theadore Simon

Theadore Simon

No. of Cannavolve Shares to be Exchanged: 85,000, representing 0.21% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 1,772

 

/s/Todd Ivestor

Todd Ivestor

No. of Cannavolve Shares to be Exchanged: 45,000, representing 0.11% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 938

 

/s/Tyler Markwart

Tyler Markwart

No. of Cannavolve Shares to be Exchanged: 100,000, representing 0.24% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 2,085

 

/s/Wayne Blake

Wayne Blake

No. of Cannavolve Shares to be Exchanged: 125,000, representing 0.30% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 2,606

 

/s/Zack Zelenick

Zack Zelenick

No. of Cannavolve Shares to be Exchanged: 104,760, representing 0.25% of
CannAvolve. No. of Intelligent Buying, Inc. Shares to be Received: 2,184

 

 

 12 



 

 

 

 